In dealing with plaintiff's refused charges, we adopted the suggestion in brief of appellees' counsel, and applied the old rule, inadvertently overlooking the fact that this case was tried subsequent to the Act of 1915, p. 815, providing that the charges may appear in the record proper, with the presumption that they were separately and severally requested, and as they appear in the record proper they seem to have been refused separately and severally, irrespective of the presumption provided in the act.
It may be conceded that it was the duty of the defendants to remove or abate the nuisance in such a reasonable way as to result in as little damage to the plaintiff as possible. For instance, if it was due to an unsanitary or unsafe condition, one or both, which could have been abated or removed without the total destruction of the building, and the cost of which would have been less than the then value of the property, the cause should have been removed without destroying the building. On the other hand, even though the cause could have been removed without the destruction of the building, it may have cost more to do so than the building was worth, and, if such was the case, the defendants would not be liable for removing or tearing down the house.
Charge 17, refused the plaintiff, whether good or not, was cured by her given charge 16.
Charge 18, refused plaintiff, if not otherwise bad was elliptical.
Charge 19, refused the plaintiff, was bad for hypothesizing only one of the facts constituting the nuisance, as it pretermits the unsanitary condition of the building. Moreover, it was not the duty of the defendants to put the building in repair unless it was at the time worth more than the cost of repair.
Charge 20, refused the plaintiff, instructs a finding for the plaintiff upon the facts hypothesized, and pretermits the fact that the building was at the time worth more than it would have cost to have put same in a safe and sanitary condition, and instructs a finding for the plaintiff, although the cost of repair and sanitation may have cost more than the worth of the building.
The plaintiff's other refused charges were manifestly bad, and are covered by a decision of the questions decided in the original opinion and from which we do not recede.
The application for rehearing is overruled.